DETAILED ACTION
This Non Final Office Action is in response to the claims filed on9/23/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastyr et al. (US 10,065,561).

As to claim 1 Bastyr discloses a method for controlling a tone of an electric vehicle (EV) based on motor vibration, the method comprising:
calculating, by a signal processing controller (figure 2 #202), an order component from a vibration signal of a EV motor (110);
extracting, by the signal processing controller, an N order component with the greatest linearity for motor output torque among the calculated order component (508);
calculating, by the signal processing controller, an order frequency by transforming revolutions per minute (RPM) of the EV motor into a frequency (506); and
setting, by the signal processing controller, an EV mode tone by applying a vibration level of the Nth order component to a level of the order frequency to be output and rearranging the order component (508).

As to claim 6 Bastyr discloses the method of claim 1, wherein the method further comprises: outputting the set EV mode tone; and adjusting, by the vibration sensor signal processing controller, an output volume by applying a frequency band pass filter based on the RPM of the EV motor before the outputting. (step 312 and figure 5).

As to claim 7 Bastyr discloses the method of claim 1, wherein the method further comprises: outputting the set EV mode tone; and adjusting an output volume by assigning a weighting value to the RPM of the EV motor before the outputting (figure 5 step 506 and figure 9).

As to claim 8 Bastyr discloses the method of claim 1, wherein the method further comprises: outputting the set EV mode tone; and adjusting an output volume by assigning a weighting value to the pedal position before the outputting. (figure 5 step 510 and figure 9).

As to claim 9 Bastyr discloses the method of claim 1, wherein the method further comprises: outputting the set EV mode tone; and adjusting an output volume by calculating a differential change value of vehicle speed before the outputting. (figure 5 step 506 and figure 9).

As to claim 10 Bastyr discloses the method of claim 1, wherein the method further comprises: selecting the order component according to a change in a traveling mode, wherein the traveling mode comprises a power saving mode, a general mode, and a sport mode; and using the selected order component when setting the EV mode tone. (column 4 lines 30-40)
“ In one example, the SVSG system 102 may generate simulated engine sounds or other sounds based on one or more operating conditions of the vehicle 100, such as road/vehicle speed, torque, pedal position, throttle position, drivetrain status/mode, transmission type (e.g., automatic versus manual), transmission gear changes, vehicle position, etc. For example, the SVSG system 102 may be configured to generate simulated sounds associated with a multi-gear vehicle having an internal combustion engine. “

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bastyr et al. (US 10,065,561) in further view of Lee at al. (US 2017/0330550).

As to claim 3 Bastyr discloses the method of claim 1, including using a sensor to sense the noise. But does not disclose calculating the order component from a vibration sensor configured to sense the vibration signal of the EV motor.
Lee discloses that it is known in the art to use a vibration sensor (disclosed in the abstract) as a means or reading the noise in a motor.  It would have been obvious to one or ordinary skill in the art to use a known sensor for its known purpose.

As to claim 4 Bastyr discloses the method of claim 3, wherein the method further comprises: sweeping frequencies, by the vibration sensor, when a highest amplitude is detected. (shown in figures 4).

As to claim 5 Lee discloses the method of claim 3, wherein the vibration sensor is a knocking sensor. As a knocking sensor is just another common name for a vibration sensor.
Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747